Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication No. 2019/0028731) details a coder that processes a bitstream including a unified candidate list flag, constructing a unified candidate list for the current block using adjacent neighboring blocks as normal merge candidates and adjacent neighboring blocks to the current block as affine candidates in the unified candidate list, processing a merge index in the bitstream indicating a candidate in the unified candidate list for prediction, selecting and forming motion vectors of the candidate corresponding to the merge index/predictor block pointed to by the merge index, and reconstructing the current block of video date based on the predictor block. However, such prior art does teach that all of the adjacent neighboring blocks added as affine merge candidates should follow all of the normal merge candidates of adjacent neighboring blocks in the unified candidate list. In other words, it does not describe:
… 
construct the unified candidate list for the current block, including:
determine one or more adjacent neighboring blocks to the current block that are predicted using one or more translational motion vectors and add the one or more adjacent neighboring blocks as normal merge candidates to the unified candidate list; and
determine one or more adjacent neighboring blocks to the current block that are predicted using one or more affine motion vectors and adding the one or more adjacent neighboring blocks as affine merge candidates to the unified candidate list such that all of the affine merge candidates follow all of the normal merge candidates of adjacent neighboring blocks in the unified candidate list;

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1, 12, 14-16, 27 and 29-38 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/Examiner, Art Unit 2481